                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


ROBERT W. JOHNSON,                      :

      Plaintiff,                        :

vs.                                     :      Civil Action No. 19-0154-KD-MU

VICTORIA FIRE & CASUALTY                :
COMPANY, et al.,
                                        :
      Defendants.



                                       ORDER

      After due and proper consideration of the issues raised, and a de novo

determination of those portions of the recommendation to which objection is made, the

recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated

May 6, 2019, is ADOPTED as the opinion of this Court, as follows:

      The Court declines to adopt Section I.

      The Court adopts Section II and this action is dismissed without prejudice.

      Done this the 21st day of May 2019.



                                        s/ Kristi K. DuBose
                                        KRISTI K. DuBOSE
                                        CHIEF UNITED STATES DISTRICT JUDGE
